MEMORANDUM**
Paul Janossy and Hajnal Janossy appeal pro se the district court’s judgment dismissing without prejudice defendant General Motors Acceptance Corporation for improper service and dismissing the remaining defendants for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
The district court properly denied the Janossys’ motions for default judgment. See Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir.1986). The district court properly dismissed defendant General Motors Acceptance Corporation for improper service. See Hart v. United States, 817 F.2d 78, 80 (9th Cir.1987) (per curiam). The district court properly dismissed defendants Farrell, Simmons, and the Los Angeles County Sheriffs Department as immune from suit. See Moore v. Brewster, 96 F.3d 1240, 1243^44 (9th Cir.1996); Mendoza v. Block, 27 F.3d 1357,1362 (9th Cir.1994).
We reject the Janossys’ contention regarding access to the court because it is wholly unsupported by the record.
We grant the motion of appellees Farrell, Simmons, and Los Angeles County Sheriffs Department to file a late answering brief. The Clerk shall file the brief received on September 21, 2001.
We deny the Janossys’ motion for return of their seized car.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.